        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
       Plaintiff,
       v.                                               Criminal No. ELH-17-0475
KEITH JOHNSON,
       Defendant.



                                 MEMORANDUM OPINION

       Defendant Keith Johnson, through counsel, filed an “Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).” ECF 572. The motion is

supported by a memorandum (ECF 572-1) (collectively, the “Motion”) and one exhibit. ECF 572-

2. Johnson asks the Court to reduce his sentence to time served. ECF 572-1 at 6. Alternatively, he

asks for a reduction in his sentence to time served with an additional 30 months of home

confinement as a condition of supervised release. Id. The government opposes the Motion. ECF

576. Thereafter, the defendant submitted a supplement to his Motion. ECF 583.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

 the Motion.

                                        I. Background

       Johnson was one of 16 defendants in this case. See ECF 188 (Third Superseding

Indictment). He was charged in Count One with conspiracy to distribute and possess with intent

to distribute one kilogram or more of a mixture of substance containing a detectable amount of
           Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 2 of 18



heroin, cocaine base, and cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). 1

       On March 1, 2018, Johnson entered a plea of guilty to the single count in the Third

Superseding Indictment (ECF 267), pursuant to a Plea Agreement. See ECF 268. In the Plea

Agreement, the parties stipulated to a final offense level of 27. Id. ¶ 6(c). Further, the Plea

Agreement expressly provided that there was no agreement as to the defendant’s criminal history

and that the defendant’s criminal history could affect his offense level. Id. ¶¶ 7, 8.

       The Plea Agreement included a Stipulation of Facts. Id. ¶ 6. The Stipulation reflected that

between November 2016 and October 2017, defendant participated in a drug trafficking

organization operating in Baltimore, which distributed heroin, cocaine, and cocaine base. Id.

Moreover, he agreed that it was reasonably foreseeable to him that the organization “distributed

over one kilogram of heroin and a detectable amount of cocaine.” Id.

       Sentencing was held on January 29, 2019. ECF 486. Johnson, who was born in 1971, was

47 at the time of his sentencing. ECF 340 (Presentence Report, “PSR”) at 2. He reported that he

had been in a car accident in 1991 and broke his right hand, left arm, pelvis, right leg, had a major

concussion, and was hospitalized for two months. Id. ¶ 70. He continues to suffer from short-term

memory loss as a result of the accident. Id. He also reported that he suffers from a skin condition

and blurry vision. Id. ¶ 71. Further, he has struggled with depression and substance abuse. Id. ¶¶

72, 73. In particular, defendant started using heroin at age 15, then stopped between 1993 and

2001. Id. ¶ 73. Thereafter, he resumed using heroin on a daily basis for pain management. Id.

       The PSR reflected a final offense level of 27. Id. ¶ 24. And, because the defendant had four

criminal history points and committed the instance offense while still serving a sentence for CDS




       1
        Johnson was initially charged with 12 others on October 24, 2017, in a Superseding
Indictment. See ECF 16.
                                                  2
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 3 of 18



possession, he had a Criminal History Category of III. Id. ¶¶ 40-42.

       Based on a final offense level of 27 and a Criminal History Category of III, Johnson’s

advisory sentencing guidelines (“Guidelines”) called for a sentence ranging from 87 months to

108 months’ incarceration. Id. ¶ 80. The Court imposed a sentence of 66 months of incarceration,

with credit for time served since the defendant’s arrest on October 25, 2017. ECF 487.

       Johnson, who is now 49 years of age, is serving his sentence at FCI Danbury. ECF 583. He

has served about 39 months of his sentence, or roughly 60%, exclusive of good conduct credit.

Johnson has a projected release date of July 2, 2022. ECF 570 at 1.

       Johnson sought compassionate release from the Warden in June 2020. Id. at 2. The Warden

denied Johnson’s request on June 12, 2020, and he filed an administrative appeal on August 23,

2020. Id. The government concedes that the defendant has exhausted his administrative remedies.

ECF 576 at 7.

                                    II. Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).



                                                3
         Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 4 of 18



Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying

compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018);

see United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). As amended by the FSA, 18 U.S.C.

§ 3582(c)(1)(A) permits a court to reduce a defendant’s term of imprisonment “upon motion of

the Director of [BOP], or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,”

whichever occurs first. So, once a defendant has exhausted his administrative remedies, he may

petition a court directly for compassionate release. McCoy, 981 F.3d at 276.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
                                                  4
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 5 of 18



       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 981 F.3d at 276. But, in

U.S.S.G. § 1B1.13, titled “Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)

Policy Statement,” the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might warrant compassionate release. See McCoy, 981 F.3d at 276. The Sentencing

Commission acted pursuant to 28 U.S.C. § 994(t), as well as § 994(a)(2)(C). McCoy, 981 F.3d at

276. However, as the McCoy Court observed, the policy statement was issued in 2006 and was last

updated in November 2018, prior to the enactment of the First Step Act in December 2018. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§

1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the community

(§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. § 1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 indicate that compassionate release may be


                                                5
         Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 6 of 18



based on circumstances involving illness, declining health, age, exceptional family circumstances,

as well as “other reasons.” U.S.S.G. § 1B1.13 App. Notes 1(A)-(D). Application Note 1 to

U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows:

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets
         the requirements of subdivision (2), extraordinary and compelling reasons exist
         under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of
                 the aging process,

            that substantially diminishes the ability of the defendant to provide self-care
            within the environment of a correctional facility and from which he or she is
            not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has served

at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns Family

Circumstances. Application Note 1(D), titled “Other Reasons,” permits the court to reduce

a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D). This is

the “so-called, ‘catch-all’ category.” McCoy, 981 F.3d at 276.

                                                  6
         Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 7 of 18



       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

However, the Court may not rely on the Program Statement. Rather, the Court must consider the

Sentencing Commission’s policy statements. United States v. Taylor, 820 F. App’x 229, 229-30

(4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”).

       As noted, “[w]hen deciding whether to reduce a defendant’s sentence under §

3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable policy

statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F. App’x 229,

230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C. § 994(t)

(directing Sentencing Commission to “describe what should be extraordinary and compelling

reasons for sentence reduction”). However, as indicated, the policy statement in § 1B1.13 of the

Guidelines was last updated in November 2018, before the enactment of the First Step Act. Thus,

it is only “directed at BOP requests for sentence reductions.” McCoy, 981 F.3d at 276 (citing

U.S.S.G. § 1B1.13). In other words, “[b]y its plain terms…§ 1B1.13 does not apply to defendant-

filed motions under § 3582(c)(1)(A).” Id. at *7; see also United States v. Zullo, 976 F.3d 228,

230 (2nd Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-12 (6th Cir. 2020); United

States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy, 981

F.3d at 283. Therefore, district courts are “‘empowered…to consider any extraordinary and

                                                   7
           Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 8 of 18



compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284 (quoting

Zullo, 976 F.3d at 230).

       Nevertheless, as the movant, the defendant bears the burden of establishing that he is

entitled to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406,

at *3 (W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders him eligible for a sentence reduction, the Court must then consider the factors under

18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate.

Dillon, 560 U.S. at 826-27; see also United States v. Trotman, 829 Fed. App’x 607, 608-9 (4th

Cir. 2020) (per curiam) (recognizing that, when considering a motion to reduce sentence under

18 U.S.C. § 3582(c)(1)(A), the court must consider the sentencing factors under 18 U.S.C. §

3553(a), to the extent applicable); United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020). But, compassionate release is a “rare” remedy. Chambliss, 948 F.3d at 693-94; United

States v. Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020);

White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

                                         III. COVID-19 2

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19. 3               The World Health



       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).

                                                  8
         Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 9 of 18



Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v. McDonough,

PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the COVID-19 pandemic is the worst public health crisis that the world has

experienced since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y.

2020) (“The COVID-19 pandemic . . . . presents a clear and present danger to free society for

reasons that need no elaboration.”). Although many people who are stricken with the virus

experience only mild or moderate symptoms, the virus can cause severe medical problems as well

as death, especially for those in “high-risk categories . . . .” Antietam Battlefield KOA, 461 F.

Supp. 3d at 223 (citation omitted). And, the pandemic “has produced unparalleled and exceptional

circumstances affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-

20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393 (6th

Cir. 2020). Indeed, for a significant period of time, life as we have known it came to a halt.

Although many businesses and schools reopened for a period of time, many are again subject to

closure or substantial restrictions, due to the virulent resurgence of the virus in recent weeks.

       The Court must also underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. As of January 31, 2021, COVID-19 has

infected more than 26.1 million Americans and caused over 440,00 deaths in this country. See




                                                  9
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 10 of 18



COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed Jan.

31, 2021).

        Unfortunately, there is currently no cure or proven treatment that is generally available for

the virus. But, the country has recently seen the rollout of two vaccines for COVID-19 (Pfizer and

Moderna). The vaccines have primarily been made available to health care workers and the elderly

in nursing homes, but recently the criteria for eligibility has expanded. That said, the rollout has

not been as expeditious as had been hoped.

        Notably, the BOP published “COVID-19 Vaccine Guidance” on January 4, 2021 (version

7.0). COVID-19 Vaccine Guidance, Federal Bureau of Prisons Clinical Guidance (Jan. 4, 2021),

https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. Administration of the COVID-

19 vaccine (Pfizer and Moderna) will “align with [recommendations of] the Centers for Disease

Control and Prevention.” Id. at 4. Therefore, once the BOP receives the vaccine, a prisoner at

heightened risk will receive priority for receipt of the vaccine. Id. at 6.

        The BOP reportedly received its first shipment of vaccines on December 16, 2020. Walter

Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates Soon Thereafter, Forbes

(Dec. 21, 2020), https://www.forbes.com/sites/walterpavlo/2020/12/21/ federal-bureau-of-

prisons-starts-vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f. As of February 6,

2021, the BOP had 123,452 federal inmates and 36,000 staff. And, by that date, the BOP had

administered 39,288 vaccine doses to staff and inmates. See https://www.bop.gov/coronavirus/

(last accessed Feb. 6, 2021).

        Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has identified

certain risk factors that increase the chance of severe illness. Those risk factors initially included

age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease; obesity;



                                                  10
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 11 of 18



diabetes; liver disease; and a compromised immune system. See Coronavirus Disease 2019

(COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL &

PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, and again on July 17, 2020, the CDC revised its guidance as to medical

conditions that pose a greater risk of severe illness due to COVID-19. Then, on November 2, 2020,

to reflect the most recently available data, the CDC again revised its guidance. See People of Any

Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 2,

2020), https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include

cancer; chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass

index (“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes. Id. The CDC has also

indicated that the risk for severe illness from COVID-19 increases with age, with older adults at

highest risk. See Older Adults At Greater Risk of Requiring Hospitalization or Dying if Diagnosed

with   COVID-19,     CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 27, 2020),

https://bit.ly/3g1USZ1.

       In addition, the CDC created a second category for conditions that “might” present a risk

for complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight (where the BMI is between 25 and 30), pulmonary

fibrosis, thalassemia (a type of blood disorder), and Type 1 diabetes. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.” See

Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR DISEASE

CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed December 9, 2020).                Social



                                                11
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 12 of 18



distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.; see

Cameron, 2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social

distancing, and challenges relating to maintaining sanitation, the risk of infection and the spread

of infection within prisons and detention facilities is particularly high.”). Prisoners are not readily

able to secure safety products on their own to protect themselves, such as masks and hand

sanitizers, nor are they necessarily able to separate themselves from others. Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their spread.

See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons,

jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see also Letter

of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins faculty at the

Bloomberg School of Public Health, School of Nursing, and School of Medicine (explaining that

the “close quarters of jails and prisons, the inability to employ effective social distancing measures,

and the many high-contact surfaces within facilities, make transmission of COVID-19 more

likely”); accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a medical expert’s

description of the overcrowded California prison system as “‘breeding grounds for disease’”)

(citation omitted).

        The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the position

that an inmate who presents with one of the risk factors identified by the CDC should be considered

as having an “extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).



                                                   12
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 13 of 18



       Former Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement

for inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-

FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No.

116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has implemented

substantial measures to mitigate the risks to prisoners, to protect inmates from COVID-19, and to

treat those who are infected. Indeed, as the Third Circuit recognized in United States v. Raia, 954

F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts to curtail the

virus’s spread.”

       As with the country as a whole, the virus persists in penal institutions. 4 As of February 6,

2021, BOP reported that 2,205 inmates out of 123,452 inmates, and 1,729 BOP staff out of 36,000




       4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
                                                13
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 14 of 18



staff, currently tested positive for COVID-19; 44,182 inmates and 4,497 staff have recovered from

the virus; and 216 inmates and three staff members have died from the virus. Moreover, the BOP

has completed 102,082 COVID-19 tests. See https://www.bop.gov/coronavirus/ (last accessed

Feb. 6, 2021). See COVID-19, Fed. Bureau of Prisons, https://bit.ly/2XeiYH1.

        With respect to FCI Danbury, where the defendant is now a prisoner, as of February 7,

2021, the BOP reported that two inmates have tested positive for COVID-19 and 184 inmates and

80 staff have recovered at the facility. There has been one reported inmate death. And, at the

facility, 112 staff and 75 inmates have been inoculated with the vaccine.                    See

https://www.bop.gov/coronavirus/ (last accessed Feb. 7, 2021).

                                        IV. Discussion

        Johnson has moved for compassionate release on the ground that his medical conditions

render him particularly vulnerable to COVID-19. ECF 572-1 at 3-4. In particular, Johnson suffers

from hypertension and Type 2 diabetes. Id. at 4. He is also obese. Moreover, defendant contends

that he is not a danger to the community and that the factors under 18 U.S.C. § 3553(a) favor his

release. Id. at 5-7.

        The government asserts that defendant has not demonstrated extraordinary and compelling

reasons that would make him eligible for release. ECF 576 at 7-8. It notes that the defendant “is

not terminally ill,” nor is he suffering from a serious medical condition. Id. at 8. But, the



N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html.

        On November 21, 2020, the New York Times reported that “U.S. correctional facilities are
experiencing record spikes in coronavirus infections this fall. During the week of Nov. 17, there
were 13,657 new coronavirus infections reported across the state and federal prison systems.”
America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES (Nov. 21, 2020),
https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-jails.html.

                                               14
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 15 of 18



government does not assert that Johnson poses a danger to the community or that § 3553(a) factors

militate against a reduction of his sentence. See generally id.

       The government is wrong with respect to its assessment of defendant’s medical issues. As

indicated, Johnson’s medical records show that he has hypertension and Type 2 diabetes. ECF

572-2 at 3. The records also show that he has a Body Mass Index (“BMI”) of 36, which qualifies

as severe obesity. Id. The CDC identifies both Type 2 diabetes and obesity as conditions that create

an “increased risk of severe illness” from COVID-19. People with Certain Medical Conditions,

CTRS. FOR DISEASE CONTROL & PREVENTION (Feb. 3, 2020), https://bit.ly/38S4NfY.

       Numerous courts have found that, in light of the COVID-19 pandemic, serious chronic

medical conditions, including obesity, diabetes, and hypertension, qualify as compelling reasons

for compassionate release. See, e.g., United States v. Staten, PJM-01-284-4, 2020 WL 4904270, at

*2 (D. Md. Aug. 18, 2020) (finding an “extraordinary and compelling reason” for compassionate

release based on a BMI of 38); United States v. Salvagno, No. 5:02-cr-00051-LEK, 2020 WL

3410601 (N.D.N.Y June 22, 2020) (granting compassionate release to inmate whose sole medical

condition is hypertension); United States v. Williams, PWG-19-134, 2020 WL 3073320 (D. Md.

June 10, 2020) (finding obese defendant with a BMI of 32.5 qualified for compassionate release

in light of COVID-19); United States v. Quintero, 08-CR-6007L, 2020 WL 2175171, at *1

(W.D.N.Y. May 6, 2020) (finding defendant’s diabetes, compromised immune system, obesity,

and hypertension satisfied an extraordinary and compelling reason); United States v. Dawson, No.

18-40085, 2020 WL 1812270, at *7 (D. Kan. Apr. 9, 2020) (granting compassionate release based

on a defendant’s obesity).

       Accordingly, I am satisfied that Johnson satisfies the “extraordinary and compelling” prong

of the § 3582 analysis.



                                                 15
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 16 of 18



       The Court must next consider whether, if released, Johnson would pose a danger to the

community.    See 18 U.S.C. § 3582(c)(1)(A)(ii).       Relief is appropriate under 18 U.S.C. §

3582(c)(1)(A) only if the defendant “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). To determine whether a

defendant is a danger to the community, the Court must consider the factors under 18 U.S.C. §

3142(g), including the nature and circumstances of the offense, the history and characteristics of

the defendant, and the danger that release would pose to any person or the community.

       In addition, the Court must consider the factors set forth in 18 U.S.C. § 3553(a), as required

by 18 U.S.C. § 3582(c)(1)(A). These include: (1) the nature of the offense and the defendant’s

characteristics; (2) the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment; (3) the kinds of sentences available and the

applicable Guidelines range; (4) any pertinent Commission policy statements; (5) the need to avoid

unwarranted sentence disparities; and (6) the need to provide restitution to victims.

       As I see it, the factors under § 3553(a) and § 3142(g) weigh in favor of reducing Johnson’s

sentence. Johnson’s crime did not involve allegations of weapons or violence. Further, although

he has several prior convictions, for the most part his offenses occurred years ago or were

comparatively minor.

       The defendant’s most serious prior offense was a robbery with a deadly weapon, which

occurred in 1991, when he was 20 years old. ECF 340, ¶ 28. In 1992, the defendant received a

sentence of 12 years’ imprisonment, with all but 10 months suspended, and five years of probation.

Id. However, defendant violated his probation and, on September 23, 1994, he was sentenced to

12 years. Id. He was paroled in May 1999. Thus, he only served about half of the 12-year sentence.

       The drug offenses in paragraphs 33, 34, 35, 36, and 39 are primarily possession offenses,



                                                16
        Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 17 of 18



along with one attempted distributed. And, he has convictions for a theft under $300, two driving

offenses, an alcohol offense, as well as possession of contraband (suboxone) while serving a

weekend sentence in the Baltimore City Detention Center. Id. ¶¶ 29, 30, 31, 32, 37. The defendant

received sentences that were virtually all suspended. Until the instant offense, the criminal justice

system was quite lenient in punishing defendant, with the exception of the violation of probation

for the robbery offense.

       It is also noteworthy that Johnson’s incarceration in the midst of a global pandemic has

“sufficiently increased the severity of the sentence beyond what was originally anticipated such

that the purposes of sentencing are fully met even with the proposed reduction.” United States v.

Green, TDC-10-761, 2020 WL 2992855, at *4 (D. Md. June 4, 2020); see also United States v.

Park, No. 16-cr-00473, 2020 WL 1970603, at *5 (S.D.N.Y. Apr. 24, 2020) (noting that a sentence

“that was sufficient but no greater than necessary” may now, in light of COVID-19, become “one

immeasurably greater than necessary”). For instance, Johnson was scheduled to participate in the

Residential Drug Abuse Program (“RDAP”) but, due to the pandemic, the program has been closed

indefinitely. ECF 583.

       Moreover, the defendant has already served about 60% of his sentence, exclusive of good

conduct credit. As noted, Johnson has a projected release date of July 2, 2022. And, he could be

released to a halfway house months earlier.

       As I see it, Johnson’s incarceration for a period of 39 months is sufficient to serve the

sentencing goals of incapacitation, deterrence, retribution, and rehabilitation. Accordingly, I find

that the factors under 18 U.S.C. § 3553(a) weigh in favor of reducing Johnson’s sentence to time

served plus fourteen days, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), with the added requirement

of one year of home confinement as a condition of supervised release.



                                                 17
       Case 1:17-cr-00475-ELH Document 593 Filed 02/09/21 Page 18 of 18



                                        V. Conclusion

      For the foregoing reasons, I shall grant the Motion.

      An Order follows, consistent with this Memorandum Opinion.


Date: February 9, 2021                                            /s/
                                                   Ellen Lipton Hollander
                                                   United States District Judge




                                              18
